Name: COMMISSION REGULATION (EC) No 323/96 of 22 February 1996 on the issuing of a standing invitation to tender for the resale on the internal market of 25 300 tonnes of barley held by the Austrian intervention agency
 Type: Regulation
 Subject Matter: trade policy;  Europe;  European construction;  plant product
 Date Published: nan

 No L 45/24 EN Official Journal of the European Communities 23 . 2. 96 COMMISSION REGULATION (EC) No 323/96 of 22 February 1996 on the issuing of a standing invitation to tender for the resale on the internal market of 25 300 tonnes of barley held by the Austrian intervention agency tender for the resale on the internal market of 25 300 tonnes of barley held by it . Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 6 March 1996 . 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 3 April 1996 . 3 . Tenders must be lodged with the Austrian interven ­ tion agency: Agrar Markt Austria, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1 863/95 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies; Whereas, in the present market situation, a standing invitation to tender for the resale on the internal market of 25 300 tonnes of barley held by the Austrian interven ­ tion agency should be issued; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, GBII/Abt. 4, Dresdner Strafie 70 , A- 1201 Wien, Fax No (0222)33 151-399 . Article 3 Not later than Tuesday of the week following the final date for the submission of tenders, the Austrian interven ­ tion agency shall notify the Commission of the quantities and average prices of the various lots sold . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION: Article 1 The Austrian intervention agency shall issue pursuant to Regulation (EEC) No 2131 /93 a standing invitation to This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 February 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p . 21 . 0 OJ No L 179, 29. 7. 1995, p. 1 . (3) OJ No L 191 , 31 . 7. 1993, p. 76. H OJ No L 21 , 26. 1 . 1994, p. 1 .